       Case 3:20-cv-00725-DCB-JCG Document 1 Filed 11/11/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                JACKSON DIVISION


TIFFANY PATRICK                                                                   PLAINTIFF


V.                                                             3:20-cv-725-DCB-JCG
                                            CIVIL ACTION NO:_________________________


VANTEC HITACHI TRANSPORT SYSTEM (USA), INC.;
TIMOTHY MATT PEUSCH, individually
and in his official capacity, and
JOHN DOES 1-10                                                                  DEFENDANTS

                                          COMPLAINT
                                      (Jury Trial Demanded)

       COMES NOW, Plaintiff Tiffany Patrick, by and through their undersigned counsel, and

files this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e et. seq. and

the Pregnancy Discrimination Act amendment, 42 U.S.C.A. § 2000e(k), and Title I of the Civil

Rights Act of 1991 for damages based on the unlawful employment practices committed by

Defendants on the basis of sex, female, and to provide appropriate relief to Tiffany Patrick, who

was adversely affected by such practices.

       As alleged in more detail below, Defendants discriminated against Plaintiff Tiffany Patrick,

a former employee by demoting her from a management position to a less desirable position that

paid less because of her pregnancy.

                                        JURISDICTION

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized an instituted pursuant to §§ 706(f)(1) and (3) of Title




                                                 1
         Case 3:20-cv-00725-DCB-JCG Document 1 Filed 11/11/20 Page 2 of 7




VII of the Civil Rights Act of 1964, as amended 42 U.S.C. 2000e-5(f)(1) and (3) (“Title VII”),

and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981(a).

         2.    Venue is proper under Title 28 U.S.C. §§ 1391(b) as the employment practices

alleged to be unlawful herein were committed within the jurisdiction of the United States District

Court for the Southern District of Mississippi, Jackson Division.

                                              PARTIES

         3.    Plaintiff Tiffany Evans is an adult African American female citizen of the United

States residing at 5776 Kristen Drive, Jackson, Mississippi 39211.

         4.    Defendant Vantec Hitachi Transport System (USA), Inc. (hereinafter “Vantec”) is

a California corporation which is authorized to do business in Mississippi and has its principal

place of business at 21061 South Western Avenue, Suite 300, Torrance California 90501. Vantec

has a location in the state of Mississippi at 554 Nissan Parkway, Canton, Madison County,

Mississippi 39046. Vantec may be served with process of this Court through its registered agent

C.T. Corporation System located at 645 Lakeland Drive East Dr., Suite 101, Flowood, Mississippi

39232.

         5.    Defendant Peusch is a Caucasian male employed with Vantec at the time of the

allegations contained within this Complaint. Defendant Peusch was Ms. Patrick’s Department

Manager in its Canton, Mississippi facility. Defendant Peusch may be served with process

wherever he may be found. This Defendant is being sued individually and in his official capacity

as a Department Manager for Vantec.

         6.    Defendants, John Does 1-10, are individuals and/or entities whose identities are

unknown to the Plaintiff as this time. Through the discovery process it is believed that their true and

accurate identities will become known, and at that time, the Plaintiff will seek leave of this Honorable



                                                   2
       Case 3:20-cv-00725-DCB-JCG Document 1 Filed 11/11/20 Page 3 of 7




Court to amend his Complaint and to specifically name the unknown persons and/or entities as

Defendants to this action.

                             EXHAUSTION OF ADMINISTRATIVE REMEDIES

       7.      All conditions precedent to jurisdiction pursuant to Section 706 of Title VII of the

Civil Rights Act of 1964, as amended, have been complied with by the Plaintiff to wit: appropriate

charge of sex and pregnancy discrimination has been filed with the Equal Employment

Opportunity Commission, (hereinafter “EEOC”), and Notification of Right to Sue, dated August

20, 2020 was mailed to Plaintiff. (See Exhibit “A”).

       8.      Plaintiff filed a timely complaint based on the time limits contained in § 706 of

Title VII of the Civil Rights Act of 1964, as amended.

                                  STATEMENT OF CLAIMS

       9.      Plaintiff began temporary employment with Kelly Services in June 2017 where she

worked for Defendant Vantec.

       10.     In or around March 2018, Plaintiff was hired as a permanent employee with

Defendant. At that time, she was promoted to the position of Coordinator.

       11.     In or around April 2019, Plaintiff was laterally moved to the position of 1st Shift

Inbound Coordinator. Plaintiff received additional responsibilities. Therefore, she received an

increase in pay.

       12.     In July 2019, Plaintiff discovered she was pregnant, and requested time off to attend

her doctor’s visits. Her request for time off to go to the doctor was like requests by non-pregnant

employees.

       13.     In August 2019, Plaintiff was called to Human Resources by Tracie Weathersby and

Joyce Singleton. They told Plaintiff that her Department Manager Matthew Peusch had expressed

                                                 3
        Case 3:20-cv-00725-DCB-JCG Document 1 Filed 11/11/20 Page 4 of 7




concern about the amount time she had requested off. Plaintiff told management that she was pregnant

and due to her health, she planned to take time off under the Family Medical Leave Act (“FMLA”)

soon.

        14.     Defendants made no complaints about her work performance. She was never

disciplined.

        15.     Plaintiff took FLMA leave on September 19-24, 2019, and it was approved by

Defendant Peusch. While on FLMA leave, Plaintiff received notices from other employees, that she

had been demoted.

        16.     Upon Plaintiff’s return to work from FLMA leave, she had a meeting with Defendant

Peusch. During the meeting Defendant Peusch confirmed that Plaintiff’s position had “allegedly”

been eliminated. Defendant Peusch did not respond when Plaintiff inquired that other similar non-

pregnant employees were laterally transferred to other departments with comparable pay and benefits.

Instead, he encouraged her to apply for other available positions within the company. However,

Plaintiff was the only employee with her previous position that had to apply for another available

positions instead of receiving a lateral transfer to another department.

        17.     As requested by Defendant Peusch, Plaintiff applied for two positions. Plaintiff was

denied the most desirable management position despite her qualifications because of her pregnancy.

Plaintiff was the only qualified candidate to interview for the management position. And in fact, the

immediate supervisor, for the position, which interviewed Plaintiff recommended Plaintiff for the

position. Defendant Peusch as the department manager disregarded the recommendation of

department supervisor and instead chose a less qualified candidate for the position.

        18.     Defendant Peusch selected Plaintiff for the less desirable position that resulted in a

decrease in her pay because he believed that her pregnancy was or would interfere with her ability to



                                                   4
       Case 3:20-cv-00725-DCB-JCG Document 1 Filed 11/11/20 Page 5 of 7




perform her job.

        19.    Defendant Peusch told Plaintiff that due to the “critical nature” of the department, she

needed additional experience for the management position. He also stated that the management

position required daily attendance. Plaintiff insisted that she could perform her duties, but Defendant

Peusch did not respond.

        20.    Plaintiff was demoted due to her pregnancy and she suffered a decrease in pay and

benefits.

        21.    Similarly situated non-pregnant employees were not demoted by Defendants because

of medical conditions or requests for medical leave. Non-pregnant employees’ requests for medical

leave was granted and they also were not demoted for lack of job experience. Instead, inexperienced

non-pregnant employees received additional training instead of being demoted.

        22.    At all relevant times Plaintiff was able to perform the essential functions of her

position and was prevented from doing so only by Defendants’ actions in demoting her, failing to

give her a lateral transfer as other similarly non-pregnant employees, and failing to promote her to the

other management position which she was qualified to perform.

        23.    The effect of the practices complained of in paragraphs twelve (12) through twenty-

two (22) above has been to deprive Plaintiff Tiffany Patrick of equal employment opportunities

because of her sex, female, and pregnancy.

        24.    The unlawful employment practices complained of in paragraphs twelve (12) through

above were intentional.

        25.    The unlawful employment practices complained of in paragraphs twelve (12) through

twenty-two (22) above were done with malice and/or with reckless indifference to the federal

protected rights of Tiffany Patrick.



                                                   5
       Case 3:20-cv-00725-DCB-JCG Document 1 Filed 11/11/20 Page 6 of 7




       26.      Defendants had no legitimate nondiscriminatory reason for the mistreatment and

discriminatory conduct toward Plaintiff.

       27.      As a direct and proximate result of Defendants’ actions, Plaintiff suffered and

continues to suffer damages, which include wage loss, conscience suffering, emotional distress,

psychological distress, mental anguish, humiliation, embarrassment, loss of opportunity, loss of

benefits, and other damages and injuries.

                                      CLAIMS FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED Plaintiff respectfully demand a trial by

jury and prays for a Judgment against the Defendants as follows:

       a. Actual, compensatory and incidental damages for the embarrassment, humiliation,

             harassment, mental anguish and severe emotional distress, Plaintiff suffered and

             continues to suffer as a direct and proximate result of the conduct of the Defendants

             described hereinabove;

       b. Fringe benefits that Plaintiff has incurred since the Defendants’ discrimination;

       c. Compensatory damages in the form emotional pain, suffering, inconvenience, mental

             anguish and other non-pecuniary losses;

       d. Plaintiff also seeks attorney’s fees and any and all costs associated with this lawsuit;

       e. Defendants actions set forth hereinabove constitute a willful wanton and reckless

             disregard for the rights of Plaintiff to be free from discrimination. Plaintiff is further

             entitled to recover liquidated and punitive damages in an amount to be set by the tier

             of fact; and

       f. Plaintiff also seeks such other and further relief as the Court and Jury may deem just

             and proper under the circumstances as hereinabove set forth.



                                                   6
      Case 3:20-cv-00725-DCB-JCG Document 1 Filed 11/11/20 Page 7 of 7




      RESPECTFULLY SUBMITTED, this the 12th day of November, 2020.

                                       TIFFANY PATRICK

                                       By: /s/ LaToya T. Jeter
                                          LaToya T. Jeter (MSB #102213)
                                          Attorney for Plaintiff



OF COUNSEL:
LaToya T. Jeter, MSB# 102213
Lilli Evans Bass, MSB# 102896
BROWN BASS & JETER, PLLC
Post Office Box 22969
Jackson, Mississippi 39225
Telephone: (601) 487-8448
Facsimile: (601) 510-9934




                                       7
